Citation Nr: 1749354	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to March 1971.  During his period of service, the Veteran earned the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for hepatitis C, evaluated as of 0 percent disabling, effective June 19, 2009.

In July 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  In a May 2017 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge who would decide the claim.  38 C.F.R. § 20.717 (2017).  The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that he did not wish to attend another hearing.  The Veteran has not responded.  Accordingly, since the time to reply to the May 2017 letter has expired, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing.

This issue was previously remanded in October 2015.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's hepatitis C is manifested by daily fatigue, malaise, and required dietary restriction and intermittent medication.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's disability symptoms more nearly approximates the criteria for a 20 percent disability rating for hepatitis C.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hepatitis C is rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Diagnostic Code, all ratings require, as a preliminary matter, "serologic evidence of hepatitis C infection."  Thereafter, the disability rating assigned are based on signs and symptoms due to hepatitis C.

A noncompensable rating is warranted for nonsymptomatic hepatitis C.

A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation is warranted with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

Finally, a 100 percent evaluation is warranted with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

On examination in November 2010, the examiner noted that the Veteran was diagnosed with hepatitis C in 2002.  The examiner stated that the Veteran's condition affected his general body health by causing fatigue, achiness, jaundice in color, and erectile dysfunction, though the Veteran's body weight was not affected.  The examiner further noted that the liver condition caused easy fatigability, arthralgia, gastrointestinal disturbances, and jaundice, though it did not cause nausea, vomiting, or loss of appetite.  The Veteran denied abdominal pain.  

The Veteran indicated that the symptoms from the liver condition occurred near-constantly and were debilitating, though the Veteran denied incapacitation.  He reported that he had never vomited blood, passed any black tarry stools, or required any abdominal tapping for his liver condition.  Coma, periods of confusion, and history of liver transplant were denied.  Treatment included a 49-week course of Interferon and Rituban, but the response had been minimal and his condition remained the same.  Side effects of the medications included loss of appetite and fatigue.  The examiner noted that the Veteran was well developed, well nourished, and in no acute distress.  There are no signs of malaise present.  

The examiner diagnosed hepatitis C genome I.  The Veteran tested positive for hepatitis C antibodies; however, hepatitis C RNA quantitative testing showed that virus was "not detected."

The Veteran testified at a hearing in July 2015.  He stated that he suffered from fatigue, which sometimes interfered with his work and ability to drive.  The Veteran denied symptoms of nausea, vomiting, and anorexia, though he reported some weight loss.  He further denied any dietary restrictions or special medications related to his hepatitis C.

VA treatment records show that the Veteran began a course of therapy for hepatitis C in September 2015.  He was prescribed a 12-week course of Viekira.  Beginning in week two, the Veteran's viral load was noted to be undetectable.  At the end of treatment in December 2015, the Veteran's viral load was noted to be undetectable, with a sustained virologic response in February 2016.  

In September 2016, the Veteran appeared for a VA hepatitis, cirrhosis and other liver conditions examination.  The Veteran reported that he was in remission from the disease.  He further reported near-constant and debilitating fatigue, malaise, and arthralgia.  He also reported suffering from intermittent anorexia.  The Veteran's condition required dietary restriction, which consisted of no alcohol consumption and restricted sugar intake.  

The Veteran had not had any incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, due to the liver conditions during the past 12 months.  He had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  

The medical and lay evidence also includes VA treatment records noting the Veteran's complaints, and the Veteran's own statements.  This evidence is consistent with the VA examinations of record.

With resolution of all reasonable doubt in favor of the Veteran, the Board finds that the Veteran warrants a 20 evaluation for his service-connected hepatitis C for the entire period on appeal.

The Board notes that the Veteran's viral load was undetectable upon examination in November 2010.  The Veteran did undergo a course of additional treatment for hepatitis C from September 2015 to December 2015.  Upon completion of his treatment, the virus was undetectable, and a sustained virologic response was noted in February 2016.  Upon examination in September 2016, the Veteran reported that he was in remission.  

The Board finds that the Veteran has a history of symptoms throughout the appellate period which include fatigue, malaise, anorexia, achiness, easy fatigability, arthralgia, gastrointestinal disturbances, erectile dysfunction, and jaundice in color.  The Veteran has also been restricted from alcohol consumption and has had to limit his sugar intake, and has required intermittent treatment with Interferon, Rituban, and Viekira.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms more closely approximate that for a 20 percent disability rating which contemplates daily fatigue, malaise, and anorexia and requires dietary restriction or continuous medication.

The Board notes that serologic evidence of hepatitis C has been variable during the appeal period.  However, because the evidence does not establish discrete periods where there is positive and negative serologic evidence of hepatitis C, assignment of staged ratings is not appropriate.  Rather, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 20 percent rating throughout the appeal period.  To that extent, the Veteran's claim for an increased rating is granted.

ORDER

An initial 20 percent rating for hepatitis C is granted for the entire period on appeal.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


